Citation Nr: 1134175	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for the residuals of a head and neck injury, to include headaches and nightmares.

3.  Entitlement to service connection for a psychiatric disorder to include as secondary to service-connected disability.  

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

5.  Entitlement to an increased evaluation for a low back disability, higher than 10 percent prior to April 28, 2006 and higher than 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active military service from April 1984 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Detroit, Michigan.  

In June 2007, a hearing on appeal was held in Detroit before the undersigned, who is the Veterans Law Judge designated by the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing has been produced and has been included in the claims folder for review.  

In November 2007 the Board remanded the issues on appeal for additional development.  As to the issues decided below, the Board is satisfied that there was substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  

The Board has recharacterized the issues on appeal as noted on the first page of this decision.  The claim for a psychiatric disorder has been noted as a separate claim and will include consideration of service connection on a secondary basis.  In this regard, the Veteran has contended that he is depressed due to pain from his service-connected back disorder.  The Board must consider all bases for a claim that are reasonably raised by the record.  See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derewinski, 1 Vet. App. 127, 130 (1991).  Further as the Veteran was awarded a higher rating for his low back disorder during the course of the appeal the issue concerns a higher rating before and after the increase.  

The issues of entitlement to service connection for tinnitus, entitlement to service connection for the residuals of a head and neck injury, to include headaches and nightmares and entitlement to service connection for a psychiatric disorder to include as secondary to service connected disability, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence indicates that the Veteran has been diagnosed as having PTSD based on a corroborated in-service stressor.

2.  The Veteran's PTSD is not due to his inservice stressor.  

3.  Prior to April 28, 2006, the Veteran's lumbar disorder is not productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; nor has this disability resulted in incapacitating episodes.

4.  From April 28, 2006, the Veteran's lumbar spine does not exhibit flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; he has not been diagnosed as having any incapacitating episodes, and neurological dysfunction is not attributable to his thoracolumbar disorder.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred during the Veteran's active duty military service.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).   

2.  The criteria for a rating in excess of 10 percent prior to April 28, 2006 and for a rating in excess of 20 percent for lumbosacral strain thereafter have not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify as to the issues decided below was satisfied by way of a letter sent to the Veteran in December 2004, that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues decided below. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records, private records and records from the Social Security Administration.  And he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  

Next, the Veteran was examined and as to the PTSD issue, a medical opinion pertinent to the issue was obtained.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  The examinations provided adequate basis for making a decision in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected back disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.   

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected disorder; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2010).

VA considers diagnoses of mental disorders in accordance with the DSM-IV. 38 C.F.R. § 4.125 (2010).  The DSM-IV criteria for a diagnosis of posttraumatic stress disorder include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  ICD-9 Code 309.81.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (prior to July 13, 2010); 38 U.S.C.A. § 1154(b) (West 2002).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors.  The rule now provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  38 C.F.R. § 3.304(f)(3) (2010).

PTSD

The Veteran contends that he has PTSD, as a result of his military service.  Specifically, he alleges that, he suffered injury in a motor vehicle accident while in Germany and that he has had nightmares regarding the accident ever since.  He testified that he has nightmares, two to three times a week and night sweats as well as mood swings.  He stated that some of the people involved were killed.  He indicated that after the accident he was hesitant about getting into vehicles.  Therefore, he alleges that service connection is warranted for PTSD.  

The Veteran's inservice stressor has been verified.  The service treatment records show that he was involved in a motor vehicle accident during service.  His service treatment records show that in September 1988, he was hospitalized for 11 days after being involved in an accident involving a gamma goat which overturned. Additionally the Veteran has been diagnosed in the record with PTSD.  

Private records show that in May 1993, the Veteran was seen by a psychiatrist and a social worker who felt he might be having a psychotic break secondary to post-traumatic stress disorder, reliving the event of his recent gunshot wound to the head.  He was hospitalized and it was noted that he had been grazed by a bullet on the left side of the forehead that did not pierce the skull.  The Veteran reported that he became irritable, withdrawn, and isolative.  He had no previous psychiatric history.  Atypical psychosis and acute PTSD were among the discharge diagnoses.  On a psychological evaluation, the Veteran stated that since the shooting accident he could not think straight.  The examiner diagnosed: brief reactive psychosis; rule out PTSD; rule out psychotic disorder.  The examiner stated that there was some clinical evidence to suggest PTSD related to his gunshot wound.  

In December 1999, private records show that the Veteran was evaluated after stating that since his gunshot wound in 1993 he has nightmares and flashbacks about the incident.  He stated that he had become paranoid and afraid to go out for fear someone would hurt him.  He admitted to auditory hallucinations.  PTSD was diagnosed.  

Private records show that in December 1999, the Veteran reported the onset of his mental health problems to be in 1993 when he was hospitalized for PTSD.  It was noted that he had applied for Social Security Administration (SSA) disability benefits.  

The Veteran underwent a private neuropsychological valuation in March 2000.  A battery of tests was administered to him, and prior records were reviewed.  The Veteran discussed his gunshot wound and subsequent treatment.  He reported having psychiatric symptoms since he was wounded.  He stated that he had a back injury in 1989 and that he was partially paralyzed after being flipped upside down.  He stated that he lost consciousness in the accident.  The Veteran's father confirmed that the Veteran was in good mental health prior to the shooting.  Tests were administered and the examiner noted that the Veteran did not appear to be giving his best effort.  The examiner diagnosed post traumatic syndrome as a result of being shot in the head.  

In July 2000, the SSA awarded the Veteran disability benefits for PTSD based on the private evidence noted above.  

A VA intake assessment note dated in December 2003 is of record.  The Veteran complained of having trouble sleeping due to nightmares about a rollover accident that he was involved in during service.  He stated that this resulted in him being partially paralyzed for a while.  He stated that three of the passengers riding with him were killed.  As to past psychiatric history the Veteran reported being treated at VA for years prior for depression therapy.  

The Veteran was examined by VA in February 2005.  The examiner reviewed the Veteran's claims file, and the electronic medical record entries.  The Veteran's history was documented.  The examiner discussed the service treatment records including the September 1988 vehicle accident treatment reports.  The examiner noted that the Veteran was hospitalized for 11 days and had follow-up visits.  The examiner noted that on one occasion in January 1989, the Veteran was noted to have a flat depressed affect.  The examiner noted that the Veteran reported to him that as to the inservice accident, he lost consciousness and that he awoke partially paralyzed.  The examiner pointed out that the service treatment records showed no mention of paralysis and that the Veteran reported no loss of consciousness.  It was noted that the Veteran was seen at VA in 1999 and that depressive disorder was diagnosed.  An antidepressant was prescribed and the Veteran was subsequently referred for treatment by a VA physician who in 2003, diagnosed depressive disorder and prescribed medication.  The Veteran was examined.  He reported having recurrent dreams of being in the hospital (post accident) and being about to fall over because of being partially paralyzed.  The Veteran reported having anger problems.  The finding was, depressive disorder.  The examiner stated that the Veteran did not meet DSM-IV-TR criteria for a non-combat related PTSD.  It was noted that despite his history of a motor vehicle accident, and his report of recurrent dreams, he fails to evidence the required number of indicators of emotional numbing and avoidance necessary for this diagnosis.  The examiner reported that the present condition is more accurately described as depressive disorder not otherwise specified, characterized by subjective report of depressed mood and by sleep pattern disturbance.  

The Veteran underwent a private psychological assessment in November 2005.  The examiner, Dr. Tripi, discussed the Veteran's personal, employment, and medical histories.  Regarding the medical history, it was noted that the Veteran reported being in a motor vehicle accident in September 1988 while on duty in a government vehicle.  He stated that he injured his right hand, neck and back and that he was hospitalized.  It was noted that due to the motor vehicle accident, he has depression due to his physical problems.  The examiner noted that in preparing the report, she reviewed VA records and examination reports.  She noted assessment measures as being the clinical interview, PTSD stressor statement, Beck Depression Scale, Rahe Stress Scale, PTSD Assessment Questionnaire and the Traumatic Stress Inventory.  The Veteran described his symptoms including having dreams and nightmares regarding the motor vehicle accident that had been occurring since service.  He reported having intrusive thoughts and flashbacks regarding the incident.  The examiner diagnosed PRSD related to military service, chronic, delayed.  The examiner concluded that the Veteran sustained significant injuries in a motor vehicle accident and that there are other stressors that occurred that are outlined by the Veteran which would rise to the level as outlined by DSM-IV in regard to 309.81.  She stated that based on her clinical interview, observations, and review of the assessment measures, it was her professional opinion that the Veteran meets the criteria as outlined in DSM-IV in regard to 309.81.  She reported that it should be noted that the Veteran suffered a gunshot wound in 1999, but the symptoms outlined were present prior to that and related to his military experience.  She went on to say that more likely than not, his current symptoms and inability to perform substantial gainful work activity is related to his PTSD concerning the incidences outlined by the Veteran.  

In May 2006, the Veteran was examined by VA.  The claims file was reviewed.  The examiner noted that the Veteran was seen in February 2005 and depressive disorder was found.  It was noted that in VA outpatient records show treatment by a VA psychiatrist, Dr. Perni who has repeatedly and consistently diagnosed the Veteran with depressive disorder, nos.  The examiner also stated that the report by Dr. Tripi was thoroughly reviewed.  The examiner stated that the history remained as was documented in February 2005.  The Veteran was interviewed and his complaints were noted.  The Veteran reported that he avoids television and programs about the military, but that he is not avoidant of riding in motor vehicles.  The diagnosis was, depressive disorder, NOS.  The examiner stated that the Veteran did not meet DSM-IV-TR criteria for a non-combat related PTSD diagnosis.  It was noted that despite his history of a motor vehicle accident, and his report of recurrent dreams, he fails to evidence the required number of indicators of avoidance necessary for this diagnosis.  The examiner elaborated that specifically, the Veteran is not avoidant of motor vehicles, the source of the original trauma.  He went on to say that because the Veteran avoids reminders of service is not avoidant of the traumatic instrumentality, that is, riding in a motor vehicle.  The examiner stated that the Veteran presentation continues to be fully consistent with a depressive disorder-a diagnosis repeatedly affirmed by the treating psychiatrist at the VA facility.  The examiner concluded that the opinion of Dr. Tripi is just that, an opinion, and one to which the VA examiner did not subscribe, for the reasons stated.  

In June 2007, the Veteran submitted lay statements from his father, his friend, and his aunt attesting to witnessing the Veteran exhibiting nervous problems, and anger, dating in July 1989 and thereafter.  

In a February 2008 letter, the supervisor of psychological services of the Jewish Vocational Service stated that the Veteran had participated in a 16 week program and that during that time he displayed symptoms of PTSD.  

The Veteran was examined by VA in May 2009.  The claims file and medical records were reviewed.  The Veteran's medical history was taken, as was his military history.  He was examined.  The examiner diagnosed depression, NOS.  The examiner opined that the Veteran records were reviewed and based on this he has been diagnosed with depression.  It was reported that he currently does not met the DSM-IV criteria for PTSD.  The examiner stated that as to the private examiner's finding, the Veteran was diagnosed with malingering in the past so the examiner could not give any opinion as to the accuracy of the diagnosis.  He stated that he could not resolve the issue of the origin of the depression without resorting to speculation.  

Based on the foregoing, the Board finds that the preponderance of the evidence us against the claim.  First the Board notes that the inservice stressor of a motor vehicle accident has been verified.  Thus the question becomes whether the Veteran has PTSD due to that verified stressor.  It is noted that VA examiners have not diagnosed PTSD, but rather have found the Veteran to have depressive disorder.  As noted above, that is a separate disorder which is addressed in the remand below.  However, he has been diagnosed with PTSD on private evaluations during the course of the appeal period and thus the Board accepts that he has a currently diagnosed PTSD disorder.  The issue becomes then whether the diagnosed PTSD is related to the inservice stressor.  

In this regard the Board notes that the diagnoses of PTSD in the record offered by private examiners, with the exception of one, are clearly based on the post-service stressor of a gunshot wound to the head.  This evidence is extremely probative as it is based on extensive examination of the Veteran, his history, and psychological testing.  As to the November 2005 private examiner who found PTSD based on the motor vehicle accident in service, the Board finds that, as will be explained below, opinion has little probative value.   

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same, and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  

Rather, the Board has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Here the Board finds that while the private examiner in November 2005 reviewed medical records, she did not review the service treatment records which recorded the stressful event.  She therefore did not review all of the pertinent records contained in the claims file.  Further, the examiner specifically admits that the Veteran has mentioned a number of "stressful" events but the examiner was not specific in categorizing those stressors.  Moreover, the examiner did not discuss the records which showed that the Veteran was shot in the head after the Veteran was released from service, that he never mentioned his inservice stressor during that time, that he denied any prior problems, and that the Social Security Administration found that the Veteran was suffering from PTSDS as a result of that injury.  The Board notes that the Court held in West v. Brown, 7 Vet. App. 70 (1994), in effect, that a psychiatric evaluation based upon an incomplete or questionable history is inadequate for rating purposes and frustrates the efforts of judicial review.  Thus the thoroughness of the opinion and the bases for the opinion are lacking.  As to the degree of certainty, the examiner stated that more likely than not, his current symptoms and inability to perform substantial gainful work activity is related to his PTSD concerning the incidences outlined by the Veteran.  (emphasis added).  Thus given that there were noted a number of stressful events, the opinion lacks specificity.  On the other hand, with the exception of this report, the private evidence concerning PTSD is overwhelmingly supportive of the diagnosis being due to a post-service stressor, that is, a gunshot wound to the head.  

The Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, and thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions. See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise and cannot offer a competent opinion as to the etiology of his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself. The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Here, the issue of etiology does not involve a simple diagnosis.  See Jandreau; see also Woehlaert.  The Veteran is not competent to provide more than simple medical observations.  The Veteran is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As to the lay statements submitted in support of his claim, they attest to observing his behavior; however none of the parties are competent to determine the etiology of the PTSD.  Having found that the Veteran and the persons who submitted lay statements are not competent to offer such an opinion, a discussion as to credibility is not necessary.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is therefore denied. 38 U.S.C.A. § 5107(b).  In reaching this decision, the Board has considered the doctrine of doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluation

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  Derwinski, 1 Vet. App. 282 (1991).   While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  

A Low Back Disability

The Veteran seeks an increased evaluation for his service-connected low back disorder, which is currently evaluated as 20 percent disabling under Diagnostic Code (DC) 5237.  Historically, the record shows that his disorder was increased to 10 percent effective from November 14, 2003.  He disagreed with this determination and during the course of his appeal, the RO increased his rating to 20 percent effective from April 28, 2006.  As a higher schedular disability rating is possible with respect to this disability, the claim of entitlement to an increased rating remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237 governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)).  This formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Id.

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2010).  See also 38 C.F.R. § 4.71a, Plate V (2010).  

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2010).  

The Veteran underwent a VA spine examination in June 2001.  He complained of lower back pain with pain in the left leg.  Examination showed good muscle tone without any spasm or atrophy and no scoliosis.  Motion was noted as from 0 to 20 degrees with pain.  Flexion was limited from 0 to 45 degrees with pain.  Right and left lateral flexion and right and left lateral rotation were all to 25 degrees with pain.  Both lower limbs were noted to be negative for any neurological deficiencies.  X-rays were noted to be normal.  The diagnosis was, subjective manifestations of limitation of lower back motion without any neurological deficit; no evidence of continued lower back strain or any other disc pathology.  

A VA 2003 MRI report of the lumbar spine showed a possible small radial tear involving LO4-L5 and L5-S1 discs without any significant focal disc herniation or spinal stenosis.  

The Veteran was examined by VA in December 2003.  He complained of lower back pain with radiation into the legs, with numbness and tingling.  It was noted that he did not use a back brace and he had a normal gait.  Range of motion showed extension to 30 degrees with a complaint of pain; flexion to 70 degrees with a complaint of pain; left and right lateral flexion to 25 degrees with pain; and left and right rotation to 45 degrees with a complaint of pain.  Both lower extremities were negative for any neurological deficiency, and Lasegue test was negative.  The examiner noted a previous MRI dated in October 2003 which showed a possible small radial tear involving L4-5 and L5-S1 discs without any significant focal disc herniation or spinal stenosis.  The examiner found that the Veteran had minor limitation of motion with a complaint of pain and no evidence of neurological deficiency in the lower limbs.  X-rays were noted to be normal.  The finding was, chronic low back strain, unresolved.  

In April 2006, the Veteran underwent a VA general medical examination.  The claims file was reviewed.  He denied any neurological problems.  On neurological examination, there were no motor or sensory deficits.  Motion of the lumbar spine was noted as extension to 20 degrees; flexion to 45 degrees; right and left lateral flexion to 20 degrees with rotation to 20 degrees.  All motion was with pain.  There was no muscle spasm.  Functional loss was absent and there was incoordination without any weakness and fatigability.  X-rays were normal.  The diagnosis was, normal lumbosacral spine without any residual trauma and no neurological deficiencies.  The examiner stated that there was no additional limitation of motion due to pain, fatigue weakness or lack of endurance on repetitive use of the joints.  There was no history of acute episode of excruciating back pain during the last 12 months.  It was also stated that there was no impairment of daily occupational activities.  

In May 2009, the Veteran was examined by VA.  He reported having low back pain with radiation into the backs of both legs sometimes.  It was noted that there was no history of an acute episode of excruciating pain during the past 12 months.  On examination he had a normal gait.  Extension was to 30 degrees; flexion was to 65 degrees; right and left lateral flexion were to 25 degrees; and rotation was to 25 degrees.  Both limbs were noted to be negative for any neurological deficiency.  Muscle tone is good without any spasms or atrophy.  X-rays were normal.  The pertinent diagnosis was, lumbar strain without any neurological deficiency.  The examiner stated that the Veteran does not have degenerative joint disease.  The examiner stated that there was no evidence of weakened movement, excess fatigability or incoordination of the lower back and no additional limitation of motion due to the condition.  He stated that the pain could only minimally limit the functional ability during a flare-up on use.  He went on to say that there is no evidence of intervertebral disc syndrome and no history of an acute episode of excruciating low back pain during the last 12 months.  He reported that there is no evidence of sciatic neuropathy, muscle spasm, absent ankle-jerk or other neurological findings attributed to the site of the disease.  He said there was only minimal impairment of daily activities due to his subjective complaint of a back condition.  

Prior to April 28, 2006

The Board finds that prior to April 26, 2006, the evidence does not show that the criteria for a rating in excess of 10 percent have not been met.  Although the Veteran had complaints of back pain including radiating pain with numbness and tingling, the Veteran had an unremarkable sensory examinations, and a normal gait.  Thus a separate rating for neurological complaints is not warranted.  There are no recorded ranges of motion to show that he had a limitation of motion that would warrant a higher evaluation under the rating criteria.  The evidence is also insufficient to show that the Veteran has intervertebral disc syndrome (IDS), as the evidence does not show that he was ever diagnosed with IDS, or that he had an IDS attack with incapacitating episodes.  Accordingly, the criteria for a rating in excess of 10 percent under are not shown to have been met prior to April 28, 2006.

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40, 4.45, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204- 205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  In this regard, the Board initially notes that the Veteran's subjective complaints of pain are specifically contemplated in the rating criteria.  The evidence does not show functional loss due to pain to warrant a rating in excess of 10 percent.  In particular, the Board notes the lack of such findings as neurological impairment, loss of strength, incoordination, and/or muscle atrophy.  When the findings are considered together with the evidence showing functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 10 percent.  38 C.F.R. § 4.71a, DC's 5292, 5293; DeLuca.

For this time period, a rating higher than 10 percent is not warranted and a separate rating for neurological complaints is not for consideration.  

From April 28, 2006

In consideration of the rating criteria for diseases of the spine, a disability rating in excess of 20 percent is not warranted.  As detailed hereinabove, objective examinations have not shown forward flexion of the spine 30 degrees or less, and there have been no objective findings of ankylosis.  In light of the objective findings, the Board finds that the 20 percent rating assigned is appropriate under the rating criteria.  

The Board has considered the criteria for rating intervertebral disc syndrome; however, there have been no findings of spasms or neurological symptoms.   As will be discussed in detail below, the Board has determined that a separate compensable rating is also not warranted lower extremity radiculopathy due to his lumbar spine disability.  With regard to the rating criteria for intervertebral disc syndrome, there is no evidence that the Veteran has incapacitating episodes of at least 4 weeks but less than 6 weeks.  Thus, a disability rating in excess of 20 percent is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.

As noted, the regulations explicitly take pain upon motion into account; therefore, application of the principles of DeLuca is unnecessary.  In the event, however, that the principles of DeLuca are applicable to the regulation, the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  There was no evidence of weakened movement, excess fatigability or incoordination of the lower back and no additional limitation of motion due to the condition.  It was found that that the pain could only minimally limit the functional ability during a flare-up on use and that there was only minimal impairment of daily activities due to his subjective complaint of a back condition.  The 20 percent disability rating adequately compensates him for any pain and functional loss.

As noted above, the medical treatment records show the Veteran's complaints of pain, numbness and tingling with radiation.  However, as reported above, the medical records are negative for objective evidence of radiculopathy including reduced motor strength or sensation.  In fact, the Veteran's neurological examinations were normal.  Therefore, a separate compensable rating for neurologic abnormalities is not warranted.  See 38 C.F.R. § 4.71a (2010); Hart, supra.  

As such a rating higher than 20 percent is not warranted for this time frame and a separate rating for neurological complaints is not for consideration.  

Extraschedular Considerations

The Board has given consideration to the extraschedular provisions under 38 C.F.R. § 3.321(b)(1).  The Veteran has reported unemployment for many years.  While such unemployment is acknowledged, the evidence of record does not reflect that such unemployment is due solely to his lumbar spine disability.  SSA records show that he is on disability for PRSD.  

Consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule. See VA O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  The Veteran has not shown that his lumbar spine disability alone has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate at any time during the current appeal.  Accordingly, the Board concludes that consideration of the provisions set forth at 38 C.F.R. § 3.321(b)(1) are not warranted.  In the absence of evidence of these factors, the criteria for submission for assignment of an extraschedular evaluation are not met.  The ratings assigned squarely contemplate the symptomatology associated with such disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, the objective evidence does not reflect frequent periods of hospitalization due this disability.  Accordingly, the Board finds that the impairment resulting from the Veteran's lumbar spine disability is appropriately compensated by the currently assigned schedular rating and 38 C.F.R. § 3.321 is inapplicable.  


ORDER

Service connection for PTSD is denied.  

An increased evaluation for a low back disability, higher than 10 percent prior to April 28, 2006 and higher than 20 percent thereafter is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran claims service connection for tinnitus.  He was treated in service for an automobile accident in which he injured his back and neck and he states he also injured his head at that time.  He has associated his tinnitus with that injury.  The evidence of record indicates that the Veteran suffered injuries during a motor vehicle accident while in service.  The Board also notes that his MOS in service was cannon crewman and that he served in a field artillery unit.  He testified that he was exposed to acoustic trauma in service.  Thus the Veteran is presumed to have had noise exposure during service.   

The Veteran was examined by VA in June 2009 and tinnitus was diagnosed.  At that time the audiologist stated that the Veteran's tinnitus was not related to service because it did not start until 10 years after service.  The June 2009 opinion is inadequate because it was primarily based on a lack of symptoms in the Veteran's service treatment records and until 10 years thereafter.  However, the Veteran testified before the undersigned that he had ringing in his ears when he had to stand next to howitzers that were fired while he was in service.  He is competent to attest to having symptoms of ringing in his ears in service.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination was not adequate as the opinion lacks specificity as to the etiology of the tinnitus and the rationale that it is not related to service is insufficient to make a determination.  The opinion did not discuss noise exposure during service, or the head injury in service.  Furthermore, an examiner is not asked to provide an etiology opinion to a medical certainty, but only to indicate whether it is at least as likely as not (a 50 percent probability or greater) that the disability is related to service.  In this case, it is unclear whether June 2009 VA audiologist considered all the available information as no discussion was provided.  

The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has not been met and thus a remand is required.  38 C.F.R. § 3.159(c) (4).  For these reasons, the Board finds that an addendum to the opinion is warranted.

The Veteran claims that service connection is warranted for residuals of a head and neck injury that he sustained in service.  His service treatment records show that in September 1988, he was hospitalized for 11 days after being involved in an accident involving a gamma goat which overturned.  He sustained an injury to the head.  The discharge diagnosis included cervical strain secondary to a motor vehicle accident.  

VA records show that in July 2004, the Veteran complained of headaches.  He reported having headaches since waking up the day before.  He stated that he has had headaches since being shot in the head in 1993.  He reported that since that time he has had headaches off and on which were getting progressively worse.  He also reported having tingling in the hands.  

The Board remanded this claim to obtain an examination and opinion.  In the supplemental statement of the case dated in August 2009, a January 15, 2009 VA examination report is referred to.  Additionally in a July 10, 2009 record a VA physician (Dr. Adler) stated that he had examined the Veteran on January 15, 2009 (he also referred to this examination being conducted on June 15, 2009 in this statement) and he offered an opinion regarding etiology.  The Board is unable to locate a copy of this January 15, 2009 report.  Thus a remand to obtain this evidence is required.  

The Veteran claims that service connection is warranted for a psychiatric disorder other than PTSD.  His service treatment records show that in January 1989, he was noted to have a flat depressed affect.  He has been diagnosed with depressive disorder and he has stated that he is depressed due to the back pain he has related to his service-connected low back disorder.  The RO has not adjudicated the issue on this basis.  Thus, the appellant has not received notice regarding secondary service connection claims.  Additionally the Veteran was examined by VA in May 2009 in response to a Board remand requesting a nexus opinion.  The examiner diagnosed depression and stated that he could not resolve the issue of the etiology of the depression without resorting to speculation.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Such a statement does not constitute an opinion, either positive or negative.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). Therefore, any VA examination that rests solely on this statement is inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied.  A letter should be sent to the Veteran which will include proper notice of the information and evidence needed to substantiate a secondary service connection claim under 38 C.F.R. § 3.310 (2010).

2.  Obtain and associate with the claims file a copy of the January 2009 VA neurology report referred to in the supplemental statement of the case.  All attempts to secure this evidence must be documented in the claims file by the RO.  

3.  Refer the claims file to the June 2009 VA examiner for an addendum opinion regarding the Veteran's tinnitus.  If that examiner is no longer available, submit the file to an audiologist to offer the requested addendum opinion.  The examiner should answer the following question:

Is it at least as likely as not (a 50 percent or more likelihood) that tinnitus is related to active service due to exposure to acoustic trauma, or any incident of service, including any head injury from a motor vehicle accident?  

In rendering this opinion, the examiner should consider the Veteran's lay statements regarding experiencing tinnitus during service as a cannon crewman.  A complete rationale must be provided for any opinion(s) expressed.  If the requested opinion(s) cannot be provided, then the examiner(s) must explain why in his or her examination report.  

4.  Refer the file to the June 2009 VA psychiatric examiner for an addendum opinion regarding the Veteran's diagnosed depression.  If that examiner is no longer available, submit the file to a psychiatrist to offer the requested addendum opinion.  The examiner should review the file completely and offer an opinion as to the etiology of the Veteran's depression, to include whether it is at least as likely as not (a 50 percent probability or greater that any depressive disorder is related to the Veteran's military service or is due to or aggravated by his service-connected low back disorder.  The examiner should address the inservice notation of the Veteran having a flat depressed affect in January 1989.  Complete rationale must be provided.  If the requested opinion(s) cannot be provided, then the examiner(s) must explain why in his or her examination report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner must state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.    

5.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested reports do not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Following completion of the above, the claims should be readjudicated. If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


